Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 12/14/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-21, 24-28, 31-35, 38-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frenne et al (US 2018/0242327)(hereinafter Frenne).
 	Regarding claim 18, Frenne discloses a method for wireless communication by a user equipment (UE), comprising: 
 	receiving a first reference signal (RS), from a first port of a base station (BS) (see Frenne, Fig. 1, e.g., network node 101), with a first UE antenna panel (see Frenne, Fig. 1, p. [0106], e.g., the network node 101 may transmit, from an antenna port 102, a first downlink RS on the first downlink RS resource 111, and p. [0107], e.g., the wireless device 105 may perform channel measurements on the transmissions of the first and second downlink RS resources 111, 113); 
  	receiving a second RS, from a second port of the BS, with a second UE antenna panel (see Frenne, Fig. 1, p. [0106], e.g., the network node 101 may transmit, from another antenna 
 	computing one or more precoders to use for uplink transmission to the BS based on the first and second RSs (see Frenne, p. [0107], e.g., the wireless device 105 may also determine an uplink precoder 107 based on the channel measurements, the estimated downlink channels, or the like).  
 	Regarding claim 19, Frenne discloses the method of claim 18, wherein the first and second RSs comprise channel state information RSs (CSI-RS) (see Frenne, p. [0103-0107]).  
 	Regarding claim 20, Frenne discloses the method of claim 18, wherein the first and second RSs are received concurrently (see Frenne, p. [0020], e.g., performing the channel measurements on the first and second downlink reference signal resources).  
 	Regarding claim 21, Frenne discloses the method of claim 18, wherein: the first UE antenna panel is associated with a first sounding reference signal (SRS) resource set, the first SRS resource set being associated with the first port of the BS; and the second UE antenna panel is associated with a second SRS resource set, the second SRS resource set being associated with the second port of the BS (see Frenne, p. [0020], e.g., performing the channel measurements on the first and second downlink reference signal resources).  
	Regarding claim 24, Frenne discloses the method of claim 18, wherein the one or more precoders are computed for each UE antenna panel for a simultaneous multi-panel uplink transmission (see Frenne, Fig. 3A, p. [0106-0107], [0112], e.g., the communication circuit(s) 305a may be configured to transmit or receive information to or from one or more network nodes via any communication technology. This communication may occur using the one or more antennas 307a that are either internal or external to the wireless device 300a).

 	receive a first reference signal (RS), from a first port of a base station (BS) (see Frenne, Fig. 1, e.g., network node 101), with a first antenna panel (see Frenne, Fig. 1, p. [0106], e.g., the network node 101 may transmit, from an antenna port 102, a first downlink RS on the first downlink RS resource 111, and p. [0107], e.g., the wireless device 105 may perform channel measurements on the transmissions of the first and second downlink RS resources 111, 113); 
 	receive a second RS, from a second port of the BS, with a second antenna panel (see Frenne, Fig. 1, p. [0106], e.g., the network node 101 may transmit, from another antenna port 104 (e.g., same or different sector or antenna array), a second downlink RS on the second downlink RS resource 115); and  
 	compute one or more precoders to use for uplink transmission to the BS based on the first and second RSs (see Frenne, p. [0107], e.g., the wireless device 105 may also determine an uplink precoder 107 based on the channel measurements, the estimated downlink channels, or the like).  
  	Regarding claim 26, Frenne discloses the apparatus of claim 25, wherein the first and second RSs comprise channel state information RSs (CSI-RS) (see Frenne, p. [0103-0107]).  .  
 	Regarding claim 27, Frenne discloses the apparatus of claim 25, wherein the first and second RSs are received concurrently (see Frenne, p. [0020], e.g., performing the channel measurements on the first and second downlink reference signal resources).    
 	Regarding claim 28, Frenne discloses the apparatus of claim [[27]] 2, wherein: the first antenna panel is associated with a first sounding reference signal (SRS) resource set, the first 
 	Regarding claim 31, Frenne discloses the apparatus of claim 25, wherein the one or more precoders are computed for each UE antenna panel for a simultaneous multi-panel uplink transmission (see Frenne, Fig. 3A, p. [0106-0107], [0112], e.g., the communication circuit(s) 305a may be configured to transmit or receive information to or from one or more network nodes via any communication technology. This communication may occur using the one or more antennas 307a that are either internal or external to the wireless device 300a).  
 	Regarding claim 32, Frenne discloses an apparatus for wireless communication, comprising: means for receiving a first reference signal (RS), from a first port of a base station (BS), with a first antenna panel; means for receiving a second RS, from a second port of the BS, with a second antenna panel; and means for computing one or more precoders to use for uplink transmission to the BS based on the first and second RSs (see Frenne, p. [0020], e.g., performing the channel measurements on the first and second downlink reference signal resources).    
 	Regarding claim 33, Frenne discloses the apparatus of claim 32, wherein the first and second RSs comprise channel state information RSs (CSI-RS) (see Frenne, p. [0103-0107]).    
 	Regarding claim 34, Frenne discloses the apparatus of claim 32, wherein the first and second RSs are received concurrently (see Frenne, p. [0020], e.g., performing the channel measurements on the first and second downlink reference signal resources).   
 	Regarding claim 35, Frenne discloses the apparatus of claim 32, wherein: the first antenna panel is associated with a first sounding reference signal (SRS) resource set, the first 
 	Regarding claim 38, Frenne discloses the apparatus of claim 32, wherein the one or more precoders are computed for each antenna panel for a simultaneous multi-panel uplink transmission (see Frenne, Fig. 3A, p. [0106-0107], [0112], e.g., the communication circuit(s) 305a may be configured to transmit or receive information to or from one or more network nodes via any communication technology. This communication may occur using the one or more antennas 307a that are either internal or external to the wireless device 300a).  
 	Regarding claim 39, Frenne discloses a non-transitory computer readable medium storing computer executable code thereon for wireless communication (see Frenne, p. [0087]), comprising: code for receiving a first reference signal (RS), from a first port of a base station (BS), with a first antenna panel (see Frenne, Fig. 1, p. [0106], e.g., the network node 101 may transmit, from an antenna port 102, a first downlink RS on the first downlink RS resource 111, and p. [0107], e.g., the wireless device 105 may perform channel measurements on the transmissions of the first and second downlink RS resources 111, 113); code for receiving a second RS, from a second port of the BS, with a second antenna panel (see Frenne, Fig. 1, p. [0106], e.g., the network node 101 may transmit, from another antenna port 104 (e.g., same or different sector or antenna array), a second downlink RS on the second downlink RS resource 115); and code for computing one or more precoders to use for uplink transmission to the BS based on the first and second RSs (see Frenne, p. [0107], e.g., the wireless device 105 may also 
  	Regarding claim 40, Frenne discloses the non-transitory computer readable medium of claim 39, wherein the first and second RSs comprise channel state information RSs (CSI-RS) (see Frenne, p. [0103-0107]).    
 	Regarding claim 41, Frenne discloses the non-transitory computer readable medium of claim 39, wherein the first and second RSs are received concurrently (see Frenne, p. [0020], e.g., performing the channel measurements on the first and second downlink reference signal resources).   
 	Regarding claim 42, Frenne discloses the non-transitory computer readable medium of claim 39, wherein: the first antenna panel is associated with a first sounding reference signal (SRS) resource set, the first SRS resource set being associated with the first port of the BS; and the second antenna panel is associated with a second SRS resource set, the second SRS resource set being associated with the second port of the BS (see Frenne, p. [0020], e.g., performing the channel measurements on the first and second downlink reference signal resources).    
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 29, 36 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne in view of Faxer et al (US 2020/0336182)(hereinafter Faxer).
Regarding claim 22, Frenne does not expressly disclose the method of claim 18, further comprising: estimating interference caused to a link between the second UE antenna panel and the second port of the BS based on the first RS; and estimating interference caused to a link between the first UE antenna panel and the first port of the BS based on the second RS, wherein the one or more precoders are computed based on the estimated interference.  
 	Faxer discloses the above recited limitations (see Faxer, p. [0059], e.g., the gNB must first transmit a set of CSI-RS from the multiple antenna panels, where each CSI-RS in the set is transmitted from an antenna port.  The set of CSI-RS belong to the same CSI-RS resource, while in other embodiments, CSI-RS transmitted from different antenna panels belong to different CSI-RS resources, and p. [0073-0074], e.g., based on a specified CSI-RS resource and on an interference measurement configuration, the UE can estimate the effective channel and noise plus interference, and consequently also determine the rank, precoding matrix, and MCS to recommend to best match the particular channel).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Faxer’s teachings into Frenne.  The suggestion/motivation would have been to provide an interference measurement configuration in order to estimate the effective channel and noise plus interference, and to determine the rank, precoding matrix, and MCS to recommend to best match the particular channel as suggested Faxer. 	
 	Regarding claim 29, the combined teachings of Frenne and Faxer disclose the apparatus of claim 25, wherein the processor and memory are further configured to: estimate interference caused to a link between the second antenna panel and the second port of the BS based on the first RS; and estimate interference caused to a link between the first antenna panel and the first 
 	Regarding claim 36, the combined teachings of Frenne and Faxer disclose the apparatus of claim 32, further comprising: means for estimating interference caused to a link between the second antenna panel and the second port of the BS based on the first RS; and means for estimating interference caused to a link between the first antenna panel and the first port of the BS based on the second RS, wherein the one or more precoders are computed based on the estimated interference (see Faxer, p. [0059], e.g., the gNB must first transmit a set of CSI-RS from the multiple antenna panels, where each CSI-RS in the set is transmitted from an antenna port. In some embodiments, the set of CSI-RS belong to the same CSI-RS resource, while in other embodiments, CSI-RS transmitted from different antenna panels belong to different CSI-RS resources, and p. [0073-0074], e.g., based on a specified CSI-RS resource and on an interference measurement configuration, the UE can estimate the effective channel and noise plus interference, and consequently also determine the rank, precoding matrix, and MCS to recommend to best match the particular channel).
 	Regarding claim 43, the combined teachings of Frenne and Faxer disclose the non-.
Allowable Subject Matter
Claims 23, 30, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477